Citation Nr: 1035026	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-16 755	)	DATE
	)
	)


THE ISSUE

Whether the August 2009 Board of Veterans Appeals (Board) 
decision denying a total disability rating based on individual 
unemployability due to service-connected disabilities (T/R) from 
January 2004 to March 2005 and from December 2005 to September 
2006 should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Judy J. Donegan, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The moving party, a veteran, had active service from May 1987 to 
May 1996.

This matter is currently before the Board on the moving party's 
September 2009 motion for revision or reversal on the grounds of 
CUE of the Board's August 2009 decision that denied a T/R from 
January 2004 to March 2005 and from December 2005 to September 
2006.


FINDINGS OF FACT

1.  In August 2009, the Board issued a decision denying the 
veteran's claim for a T/R from January 2004 to March 2005 and 
from December 2005 to September 2006.

2.  The moving party has not established, without debate, that 
the correct facts pertaining to the T/R appeal, as they were then 
known, were not before the Board in August 2009; that the Board 
ignored or incorrectly applied the applicable statutory and 
regulatory provisions existing at the time; or that, but for any 
such alleged error, the outcome of the decision with respect to 
the T/R appeal would have been different.


CONCLUSION OF LAW

CUE in the Board's August 2009 decision that denied a T/R from 
January 2004 to March 2005 and from December 2005 to September 
2006 has not been established.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400-20.1411 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009) includes enhanced duties to 
notify and assist claimants for VA benefits.

Given the parameters of the law surrounding CUE claims, the Board 
notes that the duties to notify and assist imposed by the VCAA 
are not applicable where CUE is claimed in Board decisions (see 
Livesay v. Principi, 15 Vet. App. 165 (2001)), or in RO decisions 
(see Parker v. Principi, 15 Vet. App. 407 (2002)).  As noted in 
Livesay, CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim based on 
CUE is fundamentally different from any other kind of action in 
the VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178-179.  
Moreover, that litigant has the burden of establishing CUE on the 
basis of the evidence then of record.  Id.  

Nonetheless, the Board finds that, because the moving party has 
been notified of the law and regulations governing CUE claims and 
reasons for the denial of thereof, and all relevant evidence has 
been associated with the claims folder, any pre-VCAA duties to 
notify and assist have been met.  Hence, the claim is ready to be 
considered on the merits. 

II.  Analysis

Motions for review of prior Board decisions on the grounds of CUE 
are adjudicated pursuant to the Board's Rules of Practice at 38 
C.F.R. Part 20 (2009).  Rule 1403 of the Rules of Practice, found 
at 38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows: CUE is a very specific and 
rare kind of error.  It is the kind of error, of fact or of law, 
that, when called to the attention of later reviewers, compels 
the conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were known 
at the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  In general, review for CUE in a prior Board decision 
must be based on the record and the law that existed when that 
decision was made.  

To warrant revision of a Board decision on the grounds of CUE, 
there must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly changed 
the outcome when it was made.  If it is not absolutely clear that 
a different result would have ensued, the error complained of 
cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  

Rule 1403 offers the following examples of situations that are 
not CUE:                (1) changed diagnosis: a new medical 
diagnosis that "corrects" an earlier diagnosis considered in a 
Board decision; (2) duty to assist: the VA's failure to fulfill 
the duty to assist; (3) evaluation of evidence: a disagreement as 
to how the facts were weighed or evaluated.  38 C.F.R. 
§ 20.1403(d).  

Moreover, CUE does not include the otherwise correct application 
of a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).

A motion for revision of a Board decision based on CUE must be in 
writing, and must be signed by the moving party or his 
representative.  The motion must include the name of the veteran; 
the name of the moving party if other than him; the applicable VA 
file number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more than 1 
issue on appeal, the motion must identify the specific issue or 
issues to which it pertains.  Motions which fail to comply with 
the requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling under this subpart.  38 C.F.R. § 
20.1404(a).

In September and November 2009 and June 2010 statements, the 
moving party in this case has set forth clear and specific 
allegations of CUE in the August 2009 Board decision, and has 
pleaded errors with sufficient specificity to enable the Board to 
decide the CUE claim on the merits.  Specifically, the moving 
party argues that the Board's 2009 denial of a T/R from January 
2004 to March 2005 and from December 2005 to September 2006 was 
so erroneous on the facts that it compels the conclusion, to 
which reasonable minds could not differ, that the result would 
have been manifestly different but for the errors.  He contends 
that the correct facts were not before the Board in 2009, as the 
VA failed in its duty to assist him by failing to obtain 
documentation from his former employers, failing to furnish him 
VA examinations to determine whether he was physically unable to 
work, and ignoring medical records documenting the nature and 
extent of his disabilities, including mental dysfunction.  He 
states that a T/R should have been granted on the basis of his VA 
physician's statement that he should not have worked from 
December 2005 to September 2006.  He also asserts that the Board 
failed to correctly apply the law and regulatory provisions for 
the award of a T/R, and ignored the fact that marginal employment 
should not be considered substantially gainful employment.  He 
states that the Board erroneously considered his claimed period 
of unemployability to be from January 2004 to March 2005 and from 
December 2005 to September 2006, and that the correct dates for 
his claimed unemployability were from January to October 2004, 
and from April to December 2005. 

Under the applicable criteria, a T/R may be assigned where the 
schedular rating is less than total, when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60% or more, or as a result of 2 or more 
disabilities, provided at least 1 disability is ratable at 40% or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70% or more.  
38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

In this case, the veteran's service-connected disabilities in 
August 2009 consisted of functional bowel disease with reflux 
esophagitis, evaluated as 30% disabling; hemorrhoids and 
degenerative lumbar spine disease, each evaluated as 20% 
disabling; and headaches, hypertension, bilateral hypertensive 
retinopathy, thoracocervical dysfunction, right knee 
tenosynovitis with bursitis, left knee tenosynovitis with 
bursitis, bilateral tarsal tunnel syndrome with pes planus and 
fasciitis, and pseudofolliculitis barbae, each evaluated as 10% 
disabling.  The combined disability rating was 80%.  A temporary 
total rating of 100% under the provisions of 38 C.F.R. § 4.30 was 
in effect for right knee tenosynovitis with bursitis from 16 
April through May 2004; a schedular 10% rating was restored from 
June 2004.

A review of the evidence of record at the time of the August 2009 
Board decision under consideration discloses that a T/R claim was 
raised by the moving party in a statements which were received in 
January 2006, and wherein he specifically claimed a 100% rating 
from December 2005 to September 2006 due to problems with his 
spine, stomach, knees, and feet.  By rating action of November 
2006, the RO denied a T/R from January 2004 to March 2005 and 
from December 2005 to September 2006.  Received in June 2009 was 
a statement from the moving party wherein he claimed a T/R from 
January to October 2004 and from April to December 2005; the RO 
denied a T/R for those periods by June 2009 Supplemental 
Statement of the Case.  

In this case, the Board in August 2009 properly found that the 
veteran's service-connected disabilities did not meet the minimum 
percentage requirements for a T/R under 38 C.F.R. § 4.16(a), 
inasmuch as he did not have a single service-connected disability 
ratable at 60% or more, or at least 1 disability ratable at 40% 
or more, and there was sufficient additional service-connected 
disability to bring the combined rating to 70% or more.  

However, even when these percentage requirements are not met, a 
T/R on an extraschedular basis may nonetheless be granted in 
exceptional cases when a veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  Moreover, all 
cases of veterans who are unemployable by reason of service-
connected disabilities, but who fail to met the percentage 
standards set forth in 38 C.F.R. § 4.16(a) should be submitted to 
the Director of the Compensation and Pension (C&P) Service for 
extraschedular consideration.  The central inquiry is whether a 
veteran's service-connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to his 
education, special training, and previous work experience, but 
not to age or to the impairment resulting from non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see 
also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The sole 
fact that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment.  The ultimate question, however, is whether a veteran 
is capable of performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose, 4 Vet 
App. at 363.  
  
A review of the Board's August 2009 decision clearly reflects 
that, in denying a T/R from January 2004 to March 2005 and from 
December 2005 to September 2006 and referral to the Director of 
the C&P Service for extraschedular consideration, the Board 
considered documentary evidence from the Veteran and his former 
employers, and medical evidence including the medical opinions of 
a VA physician, and correctly found that this evidence did not 
show that the veteran's service-connected disabilities alone 
prevented him from securing and following any substantially-
gainful employment.  Rather, the Board concluded that those 
service-connected disabilities did not render the Veteran 
incapable of performing the physical and mental acts required by 
some type of employment. 

The record reviewed by the Board in August 2009 showed that the 
Veteran completed 4 years of high school and 4 years of college 
education, and that he had work experience as a service 
technician, technical support, medical records clerk, telephone 
support point-of-contact, snack bar manager, and inventory 
support technician.  

The evidence considered by the Board in August 2009 included a 
February 2004 VA physician's statement that the Veteran would be 
unable to work from January to May 2004 due to nausea, vomiting, 
stomach cramping, acid reflux, diarrhea, rectal bleeding, and 
muscle spasms in the mid to low back, and that he could be 
released to return to work without limitations in May 2004.  In 
December 2005, the same VA physician suggested that he be placed 
on temporary 100% unemployability from December 2005 to September 
2006 in order to perform physical therapy to improve his physical 
and mental conditions, including back spasms and joint pains that 
hindered him from maintaining continuous full-time employment.  
The doctor noted that the Veteran would still be able to complete 
his college studies by taking these preventative actions, noting 
that he worked less than 20 hours per week at a temporary agency. 

On that record, the Board finds that the Board, in denying a T/R 
from January 2004 to March 2005 and from December 2005 to 
September 2006, committed no error of fact or of law that 
compelled the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different but 
for the error; that the correct facts, as they were known at the 
time, were before the Board; and that the statutory and 
regulatory provisions extant at the time were correctly applied.

As noted above, all of the evidence of record before the Board in 
August 2009 did not support a finding that the Veteran could not 
engage in substantial work solely due to his service-connected 
disabilities, as there was some evidence that supported a denial 
of his appeal.  The evidence thus does not support the moving 
party's assertion that the only permissible interpretation of the 
evidence in 2009 was that he was unemployable solely as a result 
of his service-connected disabilities.  Rather, the CUE challenge 
in this case essentially comes down to a disagreement as to how 
the evidence was weighed or evaluated, a basis that can never 
constitute CUE.  See 38 C.F.R. § 20.1403(d)(3).  In this regard, 
the Board has reviewed and considered the evidence, some of which 
evidence is positive evidence showing that the Veteran could 
pursue substantially gainful employment.  The Board in August 
2009 correctly concluded that the VA physician's December 2005 
statement was not conclusive evidence that the Veteran was 
unemployable solely due to his service-connected disabilities, 
inasmuch as the doctor referred to both his physical and mental 
conditions, and the Board notes that he was not service connected 
for any psychiatric disability.  Moreover, she suggested that the 
Veteran was capable of continuing his college education, and did 
not recommend that he stop working at his temporary job.  With 
respect to the doctor's February 2004 statements that the Veteran 
would be unable to work from January to May 2004 due to 
gastrointestinal complaints and back muscle spasms, and that he 
could be released to return to work without limitations in May 
2004, the Board in August 2009 correctly noted that a temporary 
total rating of 100% under the provisions of 38 C.F.R. § 4.30 was 
in effect for service-connected right knee tenosynovitis with 
bursitis from 16 April through May 2004.  

In his February 2006 formal claim for a T/R, the Veteran reported 
that he became too disabled to work in December 2005 due to 
irritable bowel syndrome and spine disabilities, and that he last 
worked on a full-time basis in mid-February 2006.  He reported 
working on a full-time basis as a service technician for the 
Nevada Department of Motor Vehicles (DMV) from July 2000 to 
January 2004; a part-time basis in telephone support at Client 
Logic from October 2004 to April 2005; and a full-time basis in 
inventory at Wynn Las Vegas from December 2005 to mid-February 
2006. 

In a September 2008 statement, the veteran's former employer, 
Sitel, stated that he had been employed on a full-time basis as a 
technical support specialist from October 2004 to March 2005; 
there was no indication that he left this job due to any service-
connected disability.  In a February 2009 statement, a Sitel 
official stated that the Veteran resigned from this job 
voluntarily, and that no concessions had been requested or made 
to him by reason of age or disability.

In a February 2009 statement, an official of Wynn Las Vegas 
stated that the Veteran had been employed on a full-time basis as 
a snack bar manager from December 2005 to February 2009, when he 
was suspended; there was no indication that he left this job due 
to any service-connected disability.

In a June 2009 statement, an official of the Nevada DMV stated 
that the Veteran had been employed on a full-time basis as a 
service technician from July 2000 until he resigned in January 
2004, and that no concessions had been made to him by reason of 
age or disability.  There was no indication that he left this job 
due to any service-connected disability.
   
With respect to the moving party's assertion that the Board 
misconstrued the law and regulations pertaining to a T/R, the 
Board finds no evidence that the Board's August 2009 decision 
denying a T/R was based on any erroneous application of the 
pertinent law and regulations, i.e., 38 C.F.R. §§ 3.340, 3.341, 
4.16.  The Board in August 2009 specifically cited and considered 
the provision of 38 C.F.R. § 4.16(a) that marginal employment 
shall not be considered substantially gainful employment.

Lastly, with respect to the moving party's assertion that the 
Board erroneously decided the appeal in 2009 on the basis of an 
incomplete record, and failed to obtain documentation from his 
former employers, failed to furnish him VA examinations to 
determine whether he was physically unable to work, and ignored 
medical records documenting the nature and extent of his 
disabilities, the Board finds that any such evidentiary 
deficiency does not constitute CUE in the August 2009 Board 
decision.  38 C.F.R. § 20.1403(d); Caffrey v. Brown, 6 Vet. App. 
377 (1994) (the VA's breach of the "duty to assist" resulting 
only in an incomplete, rather than an incorrect, record does not 
form the basis for a finding of CUE).  A review of the August 
2009 Board decision shows that the Board properly considered 
September 2008 and February 2009 documents from the veteran's 
former employer Sitel; a February 2009 document from former 
employer Wynn Las Vegas; and a June 2009 document from former 
employer Nevada DMV.  Moreover, the Board properly considered and 
weighed the probative value of statements from the veteran's VA 
physician with respect to his various disabilities.  
   
In sum, the moving party has not established, without debate, 
that the correct facts pertaining to the T/R appeal, as they were 
then known, were not before the Board in August 2009; that the 
Board ignored or incorrectly applied the applicable statutory and 
regulatory provisions extant at the time; or that, but for any 
such alleged error, the outcome of the decision with respect to 
the T/R appeal would have been different.  As such, the Board 
finds that the moving party has not met the criteria for revising 
or reversing the Board's August 2009 decision denying a T/R from 
January 2004 to March 2005 and from December 2005 to September 
2006 on the grounds of CUE.  




ORDER

The motion to revise or reverse the August 2009 Board decision 
denying a T/R from January 2004 to March 2005 and from December 
2005 to September 2006 on the grounds of CUE is denied.



                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



